Exhibit 10.81

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

NOTICE OF ELECTION REGARDING PAYMENT OF DIRECTOR’S FEES

(As Amended and Restated)

 

December 2, 2005

 

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

Attention: Brian K. Franklin

 

Dear Mr. Franklin:

 

I am completing this Notice of Election, originally made on August 31, 2000, and
this amends and restates such Notice as of the date hereof to be in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended, which
requires certain revisions and amendments to non-qualified deferred compensation
arrangements.

 

I hereby make the elections regarding the payment to me of director’s fees
(including meeting fees and board, committee and committee chair retainers) as
indicated below. This election shall become effective on the first day of the
month next following the date of your receipt of this Notice or, if I have been
nominated for but not yet elected a director, on the date (following your
receipt of this Notice) that I am so elected. I understand that this election
shall be irrevocable with respect to fees that have been earned and deferred
before I file a Notice of Termination with you. This election shall continue in
effect for at least one year, and for subsequent terms of office unless I shall
modify or revoke it, but any such election made by December 31 prior to the year
for which I earn such fees shall be irrevocable.

 

I understand that I may, prior to December 31, 2005, terminate the elections
made herein (by written instrument) or cancel any or all prior deferred
elections provided that the amounts subject to termination or cancellation are
includable in my income in calendar year 2005.

 

Elections for Payment of Meeting Fees (Check one)

 

                   

I hereby elect to have my meeting fees paid in cash with such fees being paid by
DTAG on a quarterly basis.

 

                   

I hereby elect to have my meeting fees paid in DTAG Shares of Stock with no
deferral with such DTAG Shares of Stock being issued to me on a yearly basis.

 

        X        

I hereby elect to have my meeting fees paid in DTAG Shares of Stock to be
deferred and hereby elect to defer all of such fees (payment of same being
described below).

 

 



 

 

Elections for Payment of Board, Committee and Committee Chair Retainers (Check
one)

 

                   

I hereby elect to have the payment of my board and committee retainers that are
paid in DTAG Shares of Stock not be deferred with such DTAG Shares of Stock
being issued to me on a yearly basis.

 

        X        

I hereby elect to have the payment of my board and committee retainers that are
paid in DTAG Shares of Stock to be deferred and hereby elect to defer all of
such fees (payment of same being described below).

 

Payment of Deferred Fees

 

Payment of Deferred Fees shall commence on (check or complete one):

 

        X        

Separation from service from the DTAG Board of Directors.

 

                   

On the date I have written to the left.

 

Method of payment:

 

 

x

Lump sum or

 

o

Installments over period of _____ years (up to 10)

 

Frequency of installments: (select one)

 

 

Annually

o

 

Quarterly

o

 

However, if an unpaid balance exists at the time of my death, such balance shall
be paid in one lump sum to my designated beneficiary(ies) (as set forth on the
Beneficiary Designation form that I completed when my original election was
made) on or about the 15th day of the calendar month immediately following the
month in which DTAG is advised of my death.

 

The term “Deferred Fees” as used herein shall mean that amount reflected from
time to time in my DTAG account which shall include: (a) the DTAG Shares of
Stock which I have elected herein to defer and which amount shall be credited
with dividends paid on such DTAG shares as and when paid, and (b) interest at
the rate then being used as the prime rate by New York money center banks on any
cash dividends credited to my account.

 

Very truly yours,

 

/s/ Thomas P. Capo                                                 

Thomas P. Capo

 

 

 

 